Dowling, J.
(dissenting):
I dissent upon the ground that the sole issues presented in the court below were those indicated by the motion for leave to go to the jury at the close of the whole case, no prior motion having been made to dismiss. It was not claimed by the defendant then, nor is it claimed by him upon the present appeal, that the contract was void as being opposed to good morals, or sound public policy, or in violation of any statute. There is nothing in this record which shows that the defendant agreed to furnish any information which he had not a right to make1 public, and whatever his motive may have been in making the disclosures is immaterial if he was acting within his legal rights in making them. Upon this record the plaintiff had been the procuring cause of the acceptance of this information for publication, at the agreed price of $10,000, of which he *752was to receive one-half, and I can find nothing in the record which prevents his recovery. I, therefore, vote for the affirmance of the judgment.
Judgment and order reversed, without costs, and complaint dismissed, without costs. Order to be settled on notice.